Exhibit PAN AMERICAN SILVER CORP. Consolidated Balance Sheets (Unaudited In thousands of US dollars) March 31, December 31, 2008 2007 Assets Current Cash $ 60,099 $ 51,915 Short-term investments (note 6) 76,146 55,400 Accounts receivable, net of $nil provision for doubtful accounts (2007-$nil) 85,358 68,600 Inventories (note 7) 53,612 51,737 Unrealized gain on commodity and foreign currency contracts 6,095 5,502 Future income taxes 6,655 8,388 Prepaid expenses 3,239 3,376 Total Current Assets 291,204 244,918 Mineral property, plant and equipment, net (note 8) 307,067 305,918 Construction in progress (note 8) 129,332 95,981 Investment in non-producing properties (note 8) 96,487 98,385 Other assets (note 9) 22,556 17,701 Total Assets $ 846,646 $ 762,903 Liabilities Current Accounts payable and accrued liabilities (Note 10) $ 50,358 $ 53,736 Taxes payable 3,233 1,771 Unrealized loss on commodity contracts - 27 Other current liabilities 4,147 3,047 Total Current Liabilities 57,738 58,581 Provision for asset retirement obligation and reclamation 50,999 50,370 Future income taxes 51,946 48,698 Other liabilities and provisions 490 151 Total Liabilities 161,173 157,800 Non-controlling interest 5,438 5,486 Shareholders’ Equity Share Capital (Authorized: 200,000,000 common shares of no par value) 654,990 592,402 Contributed surplus 3,251 14,233 Accumulated other comprehensive loss (9,995 ) (8,650 ) Retained earnings 31,789 1,632 Total Shareholders’ Equity 680,035 599,617 Total Liabilities, Non-controlling interest and Shareholders’ Equity $ 846,646 $ 762,903 See accompanying notes to the consolidated financial statements. 1 Pan American Silver Corp. Consolidated Statements of Operations (Unaudited – in thousands of US dollars, except for share and per share amounts) Three months ended March 31, 2008 2007 Sales $ 108,750 $ 48,057 Cost of sales 50,511 28,961 Depreciation and amortization 9,864 4,222 Mine operating earnings 48,375 14,874 General and administrative 1,596 1,858 Exploration and project development 714 549 Asset retirement and reclamation 672 636 Operating earnings 45,393 11,831 Interest and financing expenses (463 ) (158 ) Investment and other income 476 1,634 Foreign exchange loss (2,173 ) (60 ) Other income and expenses (213 ) 204 Net gains (losses) on commodity and foreign currency contracts 1,554 (160 ) Gain on sale of assets 1,100 10,268 Net earnings before taxes and non-controlling interest 45,674 23,559 Income tax provision (14,497 ) (2,600 ) Non-controlling interests (1,020 ) (524 ) Net income for the period $ 30,157 $ 20,435 Basic income per share $ 0.38 $ 0.27 Diluted income per share $ 0.38 $ 0.26 Weighted average number of shares outstanding (in thousands) Basic 78,582 76,279 Diluted 80,221 79,292 Pan American Silver Corp. Consolidated Statements of Comprehensive Income (Unaudited – in thousands of US dollars) Three months ended March 31, 2008 2007 Comprehensive income Net income for the period $ 30,157 $ 20,435 Unrealized (loss) gain on available for sale securities (1,345 ) 283 Comprehensive income $ 28,812 $ 20,718 See accompanying notes to the consolidated financial statements. 2 Pan American Silver Corp. Consolidated Statement of Cash Flows (Unaudited – in thousands of US dollars) Three months ended March 31 2008 2007 Operating activities Net income for the period $ 30,157 $ 20,435 Reclamation expenditures (38 ) (280 ) Items not involving cash: Depreciation and amortization 9,864 4,222 Asset retirement and reclamation 672 636 Gain on sale of assets (1,100 ) (10,268 ) Future income taxes 4,981 (1,841 ) Non-controlling interest 1,020 524 Unrealized gain on commodity and foreign currency contracts (619 ) (46 ) Stock-based compensation 475 345 Changes in non-cash operating working capital (note 13) (25,947 ) (11,465 ) Cash generated by operating activities 19,465 2,262 Investing activities Mineral property, plant and equipment expenditures (net of accruals) (43,513 ) (19,272 ) Maturity (purchase) of short-term investments (22,291 ) 12,606 Proceeds from sale of assets 9,450 10,250 Purchase of other assets (4,888 ) (2,453 ) Cash (used in) generated by investing activities (61,242 ) 1,131 Financing activities Proceeds from issuance of common shares (note 11) 50,689 1,698 Dividends paid by subsidiaries to non controlling interests (1,385 ) (2,306 ) Contributions from non controlling interest 318 - Proceeds from advance on metal shipments and third party loans 339 - Cash generated by (used in) financing activities 49,961 (608 ) Increase in cash during the period 8,184 2,785 Cash, beginning of period 51,915 80,347 Cash, end of period $ 60,099 $ 83,132 Supplemental Disclosures (note 14) Interest paid $ - $ - Taxes paid $ 8,839 $ 16,119 See accompanying notes to the consolidated financial statements. 3 PAN AMERICAN SILVER CORP. Consolidated Statements of Shareholders’ Equity for the three months ended March 31, 2008 and 2007 (Unaudited - in thousands of US dollars, except for amounts of shares) Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive Loss Retained Earnings Total Balance, December 31, 2007 76,662,651 $ 592,402 $ 14,233 $ (8,650 ) $ 1,632 $ 599,617 Issued on the exercise of stock options 121,371 3,109 (604 ) - - 2,505 Issued on the exercise of sharepurchase warrants 3,969,016 58,928 (10,744 ) - - 48,184 Issued as compensation 15,343 551 - - - 551 Stock-based compensation on options granted - - 366 - - 366 Unrealized loss on available for sale securities - - - (1,345 ) - (1,345 ) Net income for the period - 30,157 30,157 Balance March 31, 2008 80,768,381 $ 654,990 $ 3,251 $ (9,995 ) $ 31,789 $ 680,035 Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive Income Deficit Total Balance, December 31, 2006 76,195,426 $ 584,769 $ 14,485 $ - $ (87,228 ) $ 512,026 Issued on the exercise of stock options 132,556 2,138 (513 ) - - 1,625 Issued on the exercise of sharepurchase warrants 7,341 90 (16 ) - - 74 Issued as compensation 14,810 211 - - - 211 Stock-based compensation on options granted - - 345 - - 345 Cumulative impact of change in accounting policy - - - 153 - 153 Unrealized gain on available for sale securities - - - 283 - 283 Net income for the period - 20,435 20,435 Balance, March 31, 2007 76,350,133 $ 587,208 $ 14,301 $ 436 $ (66,793 ) $ 535,152 See accompanying notes to the consolidated financial statements. 4 Pan American Silver Corp. Notes to Unaudited Interim Consolidated Financial Statements As at March 31, 2008 and December 31, 2007 and for the three month periods ended March 31, 2008 and 2007 (Tabular amounts are in thousands of U.S. dollars except for number of options and per share amounts) 1. Nature of Operations Pan
